DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hose bib of claims 9 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 objected to because of the following informalities:  
In claim 7, lines 2-3 “said pump urging the fluid inwardly through said intake an outwardly 
through said exhaust”, should read “said pump urging the fluid inwardly through said intake and outwardly through said exhaust”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 9, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11 state “said input (of the inlet fitting) comprising a hose bib, said hose bib fluidly engaging a respective one of said secondary hoses.” The hose bib is not further described in the specification or shown in the drawings. Generally accepted definitions for a hose bib include “a faucet with a nozzle that is bent downward” (thefreedictionary.com) or “a faucet with a threaded nozzle to which a hose may be attached” (lawinsider.com) but given the claim language and the drawings, applicant seems to be defining it differently. As there is no description in the drawings or specification, it is unclear what applicant regards as the intended definition of hose bib. For examination purposes, examiner will be defining hose bib as the end portion of a pipe that can be attached to another hose. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Caceres (US 20160242369 A1) in view of Anastasi (US 8925247 B1, as cited by applicant in IDS dated 05/08/2020).
Regarding claim 1, Caceres teaches a container garden irrigation assembly for automatically 
watering each container in a container garden without supervision (see fig 1) said assembly comprising: a reservoir (20) for containing a fluid; a pump (30) being positioned inside said reservoir thereby facilitating said pump to be submerged in the fluid; a control unit (50) being positioned adjacent to said reservoir, said control unit being in electrical communication with said pump (see cord from pump to 50, see also para 0022, pump connected to 50), said control unit turning said pump on and off at predetermined times of day (see para 0022), and a pair of irrigation units (see two tubes branching from connector 70), each of said irrigation units being in fluid communication with said pump wherein each of said irrigation units is configured to receive the fluid from said pump, each of said irrigation units having an irrigation port therein (emitters 95), each of said irrigation units being positioned over a container garden having each of said irrigation ports being aligned with a respective one of a plurality of containers in the container garden wherein each of said irrigation ports is configured to release the fluid onto the respective container (see fig 1).
	Caceres fails to teach wherein each of said irrigation units having a plurality of irrigation ports therein.
	Anastasi teaches each of said irrigation units having a plurality of irrigation ports therein (155, see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caceres with a plurality of irrigation ports as taught by Anastasi to allow for increased simultaneous watering of multiple plants. 

	Regarding claim 2, the modified reference teaches the assembly according to claim 1, and Caceres further teaches wherein said control unit comprising: a housing having a front wall (front wall of 50, see fig 1), a conductor being coupled between said housing and said pump, said conductor being electrically coupled to said pump (see cord from pump to 50, see also para 0022, pump connected to 50) 
and a control circuit (processor 55, see fig 3) being positioned within said housing, said control circuit being electrically coupled to said conductor, said control circuit receiving an on input and an off input (can receive user input for watering schedule, see para 0022 and 0024), said pump being turned on when said control circuit receives said on input, and said pump being turned off when said control circuit receives said off input (see para 0022, 50 activates and deactivates water pump 30).

	Regarding claim 6, the modified reference teaches the assembly according to claim 2, and Caceres further teaches wherein said control unit includes a power cord (cord connecting control unit 50 to plug 40) being coupled to and extending away from said conductor, said power cord having a distal end with respect to said conductor (end of power cord in plug 40), said distal end having a male plug being electrically coupled thereto wherein said male plug is configured to be plugged into a power source comprising a female electrical outlet (see female electrical outlet 40). 

Claims 3-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caceres (US 20160242369 A1) in view of Anastasi (US 8925247 B1, as cited by applicant in IDS dated 05/08/2020) as applied to claims 1 and 2 above, and further in view of Bailey (US 20180035626 A1).
Regarding claim 3, the modified reference teaches the assembly according to claim 2, and
Caceres further teaches wherein said control unit includes a clock (timer 50) being positioned within said housing, said control circuit receiving said on input when said clock reaches a pre-determined watering time (activate and deactivate pump 30 based on watering times, see para 0022), said control circuit receiving said off input when a pre-determined duration of time has passed after the watering time (activate and deactivate pump 30 based on watering times, see para 0022). 
	The modified reference fails to teach said clock being electrically coupled to said control circuit, said clock tracking the time of day.
	Bailey teaches said clock being electrically coupled to said control circuit, said clock tracking the time of day (real time clock 150, see para 0028).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the clock tracking the time of day as taught by Bailey to ensure the watering schedules are correct.

Regarding claim 4, the modified reference teaches the assembly according to claim 3. 
The modified reference fails to teach wherein said control unit includes a keyboard being positioned on said front wall of said housing wherein said keyboard is configured to be manipulated by a user, said keyboard being electrically coupled to said control circuit, said keyboard programming said pre-determined watering time into said clock, said keyboard programming said pre-determined duration of time into said clock.
Bailey teaches wherein said control unit includes a keyboard being positioned on said front wall of said housing wherein said keyboard is configured to be manipulated by a user (see para 0028, keyboard for input), said keyboard being electrically coupled to said control circuit, said keyboard programming said pre-determined watering time into said clock, said keyboard programming said pre-determined duration of time into said clock (see para 0028, keyboard for input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the keyboard of Bailey to allow for easy user input of the watering cycles.

Regarding claim 5, the modified reference teaches the assembly according to claim 3, and Caceres further teaches wherein said control unit includes a display being coupled to said front wall of said housing (see timing display on 50, fig 1), said display being electrically coupled to said control circuit, said display displaying indicia comprising words and numbers for communicating operational parameters of said clock and said control circuit (see timing display on 50, fig 1). 

Regarding claim 7, the modified reference teaches the assembly according to claim 1, and Caceres further teaches a primary hose being fluidly coupled to said pump wherein said primary hose is configured to receive the fluid pumped by said pump (see fig 1, main hose connected to pump 30).
The modified reference fails to teach said pump has an intake and an exhaust, said pump urging the fluid inwardly through said intake an outwardly through said exhaust when said pump is turned on; said primary hose being fluidly coupled to said exhaust of said pump.
Bailey teaches said pump has an intake (114) and an exhaust (outlet 120), said pump urging the fluid inwardly through said intake an outwardly through said exhaust when said pump is turned on (see 0029), said primary hose being fluidly coupled to said exhaust of said pump (see para 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with a pump having an intake and exhaust, and the fluid moving out the exhaust which is coupled with the primary hose as taught by Bailey in order to efficiently and effective move the water to irrigate the plants. 

Regarding claim 8, the modified reference teaches the assembly according to claim 7, and Caceres further teaches further comprising: a hose splitter (100) having said primary hose being fluidly coupled thereto; and a pair of secondary hoses (two 62 extending from 70, see fig 1), each of said secondary hoses being fluidly coupled to said hose splitter wherein each of said secondary hoses is configured to receive the fluid (see fig 1).

Regarding claim 9, the modified reference teaches the assembly according to claim 8, and Caceres further teaches wherein each of said irrigation units includes an inlet fitting (70), said inlet fitting (70, see fig 1) having an input (one incoming tube, see 70, figs 5c and 5d, and para 0024) and a pair of outlets (two outgoing tubes, see fig 5c and 5d and para 0024), said input comprising a hose bib (70, see figs 5c and 5d), said hose bib fluidly engaging a respective one of said secondary hoses wherein said inlet fitting is configured to receive the fluid. 

Regarding claim 10, the modified reference teaches the assembly according to claim 9, and Caceres further teaches each of said irrigation pipes being in fluid communication with said inlet fitting (70), wherein said irrigation pipes are configured to receive the fluid (water flow through tubes 60, see para 0023). 
The modified reference fails to teach each of said irrigation units includes a plurality of irrigation pipes, each of said irrigation pipes has an outer wall, said outer wall of each of said irrigation pipes having said irrigation ports extending therethrough, said irrigation ports being spaced apart from each other and being distributed along a full length of said irrigation pipes, each of said irrigation ports being positioned on a bottom side of said irrigation pipes; and each of said irrigation pipes is horizontally oriented above a line of containers in the container garden thereby facilitating said irrigation ports to drip the fluid into the containers.
Anastasi teaches each of said irrigation pipes has an outer wall (wall of 150, see fig 1), said outer wall of each of said irrigation pipes having said irrigation ports (155) extending therethrough, said irrigation ports being spaced apart from each other and being distributed along a full length of said irrigation pipes (see fig 1), each of said irrigation ports being positioned on a bottom side of said irrigation pipes (see fig 1), and each of said irrigation pipes is horizontally oriented above a line of containers in the container garden thereby facilitating said irrigation ports to drip the fluid into the containers (see fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the irrigation ports and horizontal setup of Anastasi in order to ensure each of the plants in the containers receives adequate watering. 
  The modified reference discloses the claimed invention except for each of said irrigation units includes a plurality of irrigation pipes. The system of Caceres already discloses one of the irrigation units including a plurality of pipes (see fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe system of the modified reference by duplication such that both irrigation units include a plurality of pipes to allow the system to simultaneously water a larger quantity of plants and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caceres (US 20160242369 A1) in view of Anastasi (US 8925247 B1, as cited by applicant in IDS dated 05/08/2020) and Bailey (US 20180035626 A1).
Regarding claim 11, Caceres teaches a container garden irrigation assembly for automatically 
watering each container in a container garden without supervision (see fig 1), said assembly comprising: a reservoir (20) for containing a fluid; a pump (30, see fig 1) being positioned inside said reservoir thereby facilitating said pump to be submerged in the fluid (see fig 1), a control unit (50) being positioned adjacent to said reservoir, said control unit being in electrical communication with said pump, said control unit turning said pump on and off at predetermined times of day (see para 0022), said control unit comprising: a housing having a front wall (front wall of 50, see fig 1), a conductor being coupled between said housing and said pump, said conductor being electrically coupled to said pump (see cord from pump to 50, see fig 1, see also para 0022, pump connected to 50), and a control circuit (processor 55, see fig 3) being positioned within said housing, said control circuit being electrically coupled to said conductor (coupled with cord from 50 to pump, see fig 1), said control circuit receiving an on input and an off input (can receive user input for watering schedule, see para 0022 and 0024), said pump being turned on when said control circuit receives said on input, and said pump being turned off when said control circuit receives said off input (see para 0022, 50 activates and deactivates water pump 30), an clock (timer 50) being positioned within said housing, said clock being electrically coupled to said control circuit, said control circuit receiving said on input when said clock reaches a pre-determined watering time, said control circuit receiving said off input when a pre-determined duration of time has passed after the watering time (pump turned on and off based on watering cycle, see para 0022), a display being coupled to said front wall of said housing (see timing display on 50, fig 1), said display being electrically coupled to said control circuit, said display displaying indicia comprising words and numbers for communicating operational parameters of said clock and said control circuit (see timing display on 50, fig 1), a power cord (cord connecting control unit 50 to plug 40) being coupled to and extending away from said conductor, said power cord having a distal end with respect to said conductor, said distal end having a male plug being electrically coupled thereto wherein said male plug is configured to be plugged into a power source comprising a female electrical outlet (see female electrical outlet 40), a primary hose being fluidly coupled to said pump wherein said primary hose is configured to receive the fluid pumped by said pump (hose extending from pump to 70, see fig 1), a hose splitter (70) having said primary hose being fluidly coupled thereto; a pair of secondary hoses (two 62 extending from 70), each of said secondary hoses being fluidly coupled to said hose splitter wherein each of said secondary hoses is configured to receive the fluid (see fig 1), and a pair of irrigation units (see two tubes branching from connector 70), each of said irrigation units being in fluid communication with said pump wherein each of said irrigation units is configured to receive the fluid from said pump, each of said irrigation units being positioned over a container garden having each of said irrigation ports being aligned with a respective one of a plurality of containers in the container garden wherein each of said irrigation ports is configured to release the fluid onto the respective container (see fig 1), each of said irrigation units including: an inlet fitting (70), said inlet fitting (70) having an input (one incoming tube, see 70, figs 5c and 5d, and para 0024) and a pair of outlets (two outgoing tubes, see fig 5c and 5d and para 0024), said input comprising a hose bib (70, see figs 5c and 5d), said hose bib fluidly engaging a respective one of said secondary hoses wherein said inlet fitting is configured to receive the fluid, each of said irrigation pipes being in fluid communication with said inlet fitting (70), wherein said irrigation pipes are configured to receive the fluid (water flow through tubes 60, see para 0023). 
	Caceres fails to teach said clock tracking the time of day, a keyboard being positioned on said front wall of said housing wherein said keyboard is configured to be manipulated by a user, said keyboard being electrically coupled to said control circuit, said keyboard programming said pre-determined watering time into said clock, said keyboard programming said pre-determined duration of time into said clock; said pump having an intake and an exhaust, said pump urging the fluid inwardly through said intake an outwardly through said exhaust when said pump is turned on; each of said irrigation units having a plurality of irrigation ports therein, a plurality of irrigation pipes, each of said irrigation pipes having an outer wall, said outer wall of each of said irrigation pipes having said irrigation ports extending therethrough, said irrigation ports being spaced apart from each other and being distributed along a full length of said irrigation pipes, each of said irrigation ports being positioned on a bottom side of said irrigation pipes, and each of said irrigation pipes being horizontally oriented above a line of containers in the container garden thereby facilitating said irrigation ports to drip the fluid into the containers. 
	Bailey teaches said clock tracking the time of day (real time clock 150, see para 0028), and a keyboard being positioned on said front wall of said housing wherein said keyboard is configured to be manipulated by a user (see para 0028, keyboard for input), said keyboard being electrically coupled to said control circuit, said keyboard programming said pre-determined watering time into said clock, said keyboard programming said pre-determined duration of time into said clock (see para 0028, keyboard for input) and said pump has an intake (114) and an exhaust (outlet 120), said pump urging the fluid inwardly through said intake an outwardly through said exhaust when said pump is turned on (see 0029). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Caceres with the clock tracking the time of day as taught by Bailey to ensure the watering schedules are correct and with the keyboard of Bailey to allow for easy user input of the watering cycles, and with a pump having an intake and exhaust, and the fluid moving out the exhaust in order to efficiently and effective move the water to irrigate the plants.
	Anastasi teaches each of said irrigation units having a plurality of irrigation ports therein (155, see fig 1), and each of said irrigation pipes has an outer wall (wall of 150, see fig 1), said outer wall of each of said irrigation pipes having said irrigation ports (155, see fig 1) extending therethrough, said irrigation ports being spaced apart from each other and being distributed along a full length of said irrigation pipes (see fig 1), each of said irrigation ports being positioned on a bottom side of said irrigation pipes (see fig 1), and each of said irrigation pipes is horizontally oriented above a line of containers in the container garden thereby facilitating said irrigation ports to drip the fluid into the containers (see fig 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caceres with a plurality of irrigation ports to allow for increased simultaneous watering of multiple plants and with the irrigation ports and horizontal setup of Anastasi in order to ensure each of the plants in the containers receives adequate watering.
  The modified reference discloses the claimed invention except for each of said irrigation units includes a plurality of irrigation pipes. The system of Caceres already discloses one of the irrigation units including a plurality of pipes (see fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe system of the modified reference by duplication such that both irrigation units include a plurality of pipes to allow the system to simultaneously water a larger quantity of plants and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents noted under the References Cited form are considered relevant as they pertain to similar irrigation systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642